Title: From John Adams to Jean de Neufville & Fils, 2 February 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Amsterdam Feb. 2. 1781
Gentlemen

Having adjusted the Form of the Obligations to be given in the proposed Loan, nothing remains but to agree upon the other Terms, respecting the Commission to be allowed, to your House, for receiving the Money from the Lenders, and paying it out upon the Draughts of Congress, and paying the Interest half Yearly to the Lenders, and finally paying off and discharging the Obligations.
I have had much Conversation upon this Subject, with Several Gentlemen of Character and Experience, and am advised, that one Per Cent, to the House for receiving the Money, and paying it to the orders of Congress—one Per Cent for paying off the Interest and one per Cent for Paying of the Principal finally to the Lenders is a just and reasonable Allowance. This I am willing to allow.
There is the affair of Brokerage also which will require Some Explanation between Us.
I should be glad if you would inform me, how much you expect to be allowed for Brokerage, when you engage and employ the Broker?
But there is one Point that I beg Leave to reserve to myself and to any other Minister or Agent who may be Sent here in my stead. It is this, that I while I Stay and my Successor after me, shall have a right to employ any Broker that I or he may choose, and whenever one or the other may think proper, to dispose of the Obligations, or as many of them as I or he may think proper, and to allow what Brokerage We shall find necessary. The Money however received upon them to be paid into the Hands of your House.
I should be glad of your Answer, as soon as may be and in the meantime, I have no farther Objection to your getting the Form of the obligations and Coupons translated into Dutch and printed, with all Expedition.
I have the Honour to be, with great Respect Gentlemen your most obedient and most humble servant
